Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is in reply to an application filed on 05/17/2021. Claims 1-30 are pending. 

Priority
U.S. Priority benefit claimed under Title 35, United States Code, § 120 have been acknowledged.


Claim Rejections - 35 USC § 103  
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4. 	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017119910 A1 to Cavalcanti et al.,  (hereinafter Cavalcanti) in view of WO 2019016386 A1 to Hassan Hussein et al., (hereinafter Hasan).


Claim 1. A method for wireless communication by a first vehicle relay, comprising: 
receiving first information from at least one second vehicle relay via a sidelink for communications between the first vehicle relay and the at least one second vehicle relay, the first information comprising at least one of a location, a speed, or a direction of the at least one second vehicle relay; (Cavalcanti: See para[0044] for UE 116 (i.e., first vehicle relay) and UE 110 (i.e., second vehicle relay), transmitting D2D/ProSe communication data from  UE 116 to UE 110.  See para[00186] for D2D communication occurs on a Sidelink Channel. See Fig. 10 and para[00133]-[00134] for messages exchanged between UEs via D2D communication, includes sensor data, such as UE device’s speed, trajectory (traveling direction)  and other movement information (i.e., first information). See para[0062] if eNB cannot find any suitable target eNB, it can then configure the “UE group leader” as “a relay/gateway” indefinitely for other UE devices that need immediate handoff (HO).  See para[0023] a UE device can be a vehicle (i.e., a vehicle relay))

Although Cavalcanti teaches UE(s) of a D2D/ProSe group, individually or collectively, can initiate process of handover (Cavalcanti: See para[0033]) based on a set of predetermined criteria (Cavalcanti: See para[0041]-[0043]), however, Cavalcanti, does not seem to explicitly disclose, a handover to be based on traveling direction or speed of a UE (i.e., first information), and wherein such handover can be predicted and performed, as understood in:
determining to handover a user equipment (UE) served by the first vehicle relay to the second vehicle relay, based at least in part on the first information; and triggering a handover of the UE from the first vehicle relay to the second vehicle relay, in response to the determination.

However, in a similar field, Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20,  teaches handover prediction technique for a UE, wherein based on UE’s position, movement direction, and its route, a next handover candidate BS (i.e., second vehicle relay) is determined, ahead of time, for handover purposes of the UE, as UE moves along a specific route, and it performs handover to such candidate BS (i.e., second vehicle relay). ( Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)

Cavalcanti teaches group handover wherein user equipment (UE) uses D2D or ProSe communication with other UE devices, for handover purposes. (Cavalcanti: See para[0023])
Hassan teaches various handover techniques wherein based on UE’s position, movement direction, and/or route, a next handover candidate is predicted and determined ahead of time, for seamless handover purposes of the UE, without interruption, as it moves along a specific route.  (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)

 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included handover prediction, as taught by Hassan, with the teachings of Cavalcanti, in order to benefit from having handover prediction ability that is derived and determined based on UE’s position, and current movement direction. (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)

Claim 2. The method of claim 1, wherein the sidelink comprises a PC5 interface. (Cavalcanti: See para[0041] for UE devices communicate with another UE devices over D2D/ProSe interface that is PC5 interface.)
Claim 3. The method of claim 1, wherein the first information further comprises at least one of an identifier of the at least one second vehicle relay, a load of the at least one second vehicle relay, or a travel path of the at least one second vehicle relay. (Cavalcanti: See Fig. 10 and para[00133]-[00134] for messages exchanged between UEs included sensor data, such as UE device’s speed, UE trajectory (i.e., travel path) and other information regarding movement of UE )
Claim 4. The method of claim 1, further comprising receiving, from the UE, second information comprising at least one of a location of the UE, a speed of the UE, a travel path of the UE, or a signal strength of the at least one second vehicle relay measured by the UE, wherein determining to handover the UE to the second vehicle relay is further based at least in part on the second information. (Cavalcanti: See Fig. 10 and para[00133]-[00134] for messages exchanged between UEs included sensor data, such as UE device’s speed, UE trajectory (i.e., travel path) and other information regarding movement of UE .  It is understood that this messaging process can be repeated)
Claim 5. The method of claim 4, wherein the second information is received via a sidelink for communications between the UE and the first vehicle relay or via radio resource control (RRC) signaling. (Cavalcanti: See para[0041] for UE devices communicate with another UE devices over D2D/ProSe interface that is PC5 interface.)

Claim 6. The method of claim 4, further comprising configuring the UE to measure the signal strength of the at least one second vehicle relay, based on the first information. (Cavalcanti: See para[0028] for UE devices are capable of detecting  certain parameters such as frequency bands, receive signal strength indicator and so on, during measurements performed by UE devices.) 
Claim 7. The method of claim 4, further comprising: determining a first trajectory of the at least one second vehicle relay, based on the first information; and determining a second trajectory of the UE, based on the second information, wherein determining to handover the UE to the second vehicle relay is further based at least in part on the first trajectory and the second trajectory. (Hassan: See Fig. 2, for two trajectories determined for UE’s possible directions, having an overlap that satisfies handover condition)
Cavalcanti teaches group handover wherein user equipment (UE) uses D2D or ProSe communication with other UE devices, for handover purposes. (Cavalcanti: See para[0023])
Hassan teaches various handover techniques wherein based on UE’s position, movement direction, and/or route, a next handover candidate is predicted and determined ahead of time, for seamless handover purposes of the UE, without interruption, as it moves along a specific route.  (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)
 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included handover prediction, as taught by Hassan, with the teachings of Cavalcanti, in order to benefit from having handover prediction ability that is derived and determined based on UE’s position, and current movement direction. (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)

Claim 8. The method of claim 7, wherein determining to handover the UE to the second vehicle relay comprises determining that an overlap between the first trajectory and the second trajectory satisfies a predetermined condition. (Hassan: See Fig. 2, for two trajectories determined for UE’s possible directions, having an overlap that satisfies handover condition)
Cavalcanti teaches group handover wherein user equipment (UE) uses D2D or ProSe communication with other UE devices, for handover purposes. (Cavalcanti: See para[0023])
Hassan teaches various handover techniques wherein based on UE’s position, movement direction, and/or route, a next handover candidate is predicted and determined ahead of time, for seamless handover purposes of the UE, without interruption, as it moves along a specific route.  (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)
 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included handover prediction, as taught by Hassan, with the teachings of Cavalcanti, in order to benefit from having handover prediction ability that is derived and determined based on UE’s position, and current movement direction. (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)

Claim 9. The method of claim 1, wherein triggering the handover of the UE from the first vehicle relay to the second vehicle relay comprises sending a handover request to a control unit of a donor base station. (Cavalcanti: See Fig. 3, #304 for group HO request is sent from UE to Source or Serving BS (i.e., donor base station))
Claim 10. The method of claim 1, wherein triggering the handover of the UE from the first vehicle relay to the second vehicle relay comprises sending a handover notification message to the second vehicle relay via the sidelink. (Cavalcanti: See para[0023] a UE devices can be a vehicle. See para[0044] for UE 116 (i.e., first vehicle relay) and UE 110 (i.e., second vehicle relay), transmitting D2D/ProSe data from  UE 116 to UE 110.  See para[00186] for D2D communication occurs on a Sidelink Channel.)
Claim 11. The method of claim 1, wherein triggering the handover of the UE from the first vehicle relay to the second vehicle relay comprises generating, at the first vehicle relay, a radio resource control (RRC) connection reconfiguration message; and transmitting the RRC connection reconfiguration message to the UE. (Cavalcanti: See para[0078] for HO occurs when target eNB sends radio resource configuration (RRC) to one or more of the D2D/ProSe group of UEs.)

Claim 12. An apparatus, comprising: a receiver configured to receive first information from a vehicle relay via a sidelink for communications between the apparatus and the vehicle relay, the first information comprising at least one of a location, a speed, or a direction of the vehicle relay; and a processing system comprising: a memory comprising computer-executable instructions; and (Cavalcanti: See para[0044] for UE 116 (i.e., first vehicle relay) and UE 110 (i.e., second vehicle relay), transmitting D2D/ProSe communication data from  UE 116 to UE 110.  See para[00186] for D2D communication occurs on a Sidelink Channel. See Fig. 10 and para[00133]-[00134] for messages exchanged between UEs via D2D communication, includes sensor data, such as UE device’s speed, trajectory (traveling direction)  and other movement information (i.e., first information). See para[0062] if eNB cannot find any suitable target eNB, it can then configure the “UE group leader” as “a relay/gateway” indefinitely for other UE devices that need immediate handoff (HO).  See para[0023] a UE device can be a vehicle (i.e., a vehicle relay))

Although Cavalcanti teaches UE(s) of a D2D/ProSe group, individually or collectively, can initiate process of handover (Cavalcanti: See para[0033]) based on a set of predetermined criteria (Cavalcanti: See para[0041]-[0043]), however, Cavalcanti, does not seem to explicitly disclose, a handover to be based on traveling direction or speed of a UE (i.e., first information), and wherein such handover can be predicted and performed, as understood in:
one or more processors configured to execute the computer-executable instructions and cause the processing system to: determine to handover a user equipment (UE) served by the apparatus to the vehicle relay, based at least in part on the first information; and trigger a handover of the UE from the apparatus to the vehicle relay, in response to the determination.
However, in a similar field, Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20,  teaches handover prediction technique for a UE, wherein based on UE’s position, movement direction, and its route, a next handover candidate BS (i.e., second vehicle relay) is determined, ahead of time, for handover purposes of the UE, as UE moves along a specific route, and it performs handover to such candidate BS (i.e., second vehicle relay). ( Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)


Cavalcanti teaches group handover wherein user equipment (UE) uses D2D or ProSe communication with other UE devices, for handover purposes. (Cavalcanti: See para[0023])
Hassan teaches various handover techniques wherein based on UE’s position, movement direction, and/or route, a next handover candidate is predicted and determined ahead of time, for seamless handover purposes of the UE, without interruption, as it moves along a specific route.  (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)

 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included handover prediction, as taught by Hassan, with the teachings of Cavalcanti, in order to benefit from having handover prediction ability that is derived and determined based on UE’s position, and current movement direction. (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)

Claim 13. The apparatus of claim 12, wherein the sidelink comprises a PC5 interface. (Cavalcanti: See para[0041] for UE devices communicate with another UE devices over D2D/ProSe interface that is PC5 interface.)

Claim 14. The apparatus of claim 12, wherein the first information further comprises at least one of an identifier of the vehicle relay, a load of the vehicle relay, or a travel path of the vehicle relay. (Cavalcanti: See Fig. 10 and para[00133]-[00134] for messages exchanged between UEs included sensor data, such as UE device’s speed, UE trajectory (i.e., travel path) and other information regarding movement of UE )

Claim 15. The apparatus of claim 12, wherein: the receiver is further configured to receive, from the UE, second information comprising at least one of a location of the UE, a speed of the UE, a travel path of the UE, or a signal strength of the vehicle relay measured by the UE; and the one or more processors are configured to cause the processing system to determine to handover the UE to the vehicle relay further based at least in part on the second information. (Cavalcanti: See Fig. 10 and para[00133]-[00134] for messages exchanged between UEs included sensor data, such as UE device’s speed, UE trajectory (i.e., travel path) and other information regarding movement of UE .  It is understood that this messaging process can be repeated)

Claim 16. The apparatus of claim 15, wherein the second information is received via a sidelink for communications between the UE and the apparatus or via radio resource control (RRC) signaling. (Cavalcanti: See para[0041] for UE devices communicate with another UE devices over D2D/ProSe interface that is PC5 interface.)

Claim 17. The apparatus of claim 15, wherein the one or more processors are configured to cause the processing system to configure the UE to measure the signal strength of the vehicle relay, based on the first information. (Cavalcanti: See para[0028] for UE devices are capable of detecting  certain parameters such as frequency bands, receive signal strength indicator and so on, during measurements performed by UE devices.) 

Claim 18. The apparatus of claim 15, wherein the one or more processors are configured to cause the processing system to: determine a first trajectory of the vehicle relay, based on the first information; determine a second trajectory of the UE, based on the second information; and determine to handover the UE to the vehicle relay further based at least in part on the first trajectory and the second trajectory. (Hassan: See Fig. 2, for two trajectories determined for UE’s possible directions, having an overlap that satisfies handover condition)
Cavalcanti teaches group handover wherein user equipment (UE) uses D2D or ProSe communication with other UE devices, for handover purposes. (Cavalcanti: See para[0023])
Hassan teaches various handover techniques wherein based on UE’s position, movement direction, and/or route, a next handover candidate is predicted and determined ahead of time, for seamless handover purposes of the UE, without interruption, as it moves along a specific route.  (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)
 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included handover prediction, as taught by Hassan, with the teachings of Cavalcanti, in order to benefit from having handover prediction ability that is derived and determined based on UE’s position, and current movement direction. (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)

Claim 19. The apparatus of claim 18, wherein the one or more processors are configured to cause the processing system to determine to handover the UE to the vehicle relay based on determining that an overlap between the first trajectory and the second trajectory satisfies a predetermined condition. (Hassan: See Fig. 2, for two trajectories determined for UE’s possible directions, having an overlap that satisfies handover condition)
Cavalcanti teaches group handover wherein user equipment (UE) uses D2D or ProSe communication with other UE devices, for handover purposes. (Cavalcanti: See para[0023])
Hassan teaches various handover techniques wherein based on UE’s position, movement direction, and/or route, a next handover candidate is predicted and determined ahead of time, for seamless handover purposes of the UE, without interruption, as it moves along a specific route.  (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)
 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included handover prediction, as taught by Hassan, with the teachings of Cavalcanti, in order to benefit from having handover prediction ability that is derived and determined based on UE’s position, and current movement direction. (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)
Claim 20. The apparatus of claim 12, wherein the one or more processors are configured to cause the processing system to trigger the handover of the UE from the apparatus to the vehicle relay by generating a handover request, the apparatus further comprising a transmitter configured to transmit the handover request to (i) a control unit of a donor base station or (ii) the vehicle relay via the sidelink. (Cavalcanti: See Fig. 3, #304 for group HO request is sent from UE to Source or Serving BS (i.e., donor base station))

Claim 21. The apparatus of claim 12, wherein the one or more processors are configured to cause the processing system to trigger the handover of the UE from the apparatus to the vehicle relay by generating, at the apparatus, a radio resource control (RRC) connection reconfiguration message, the apparatus further comprising a transmitter configured to transmit the RRC connection reconfiguration message to the UE. (Cavalcanti: See para[0078] for HO occurs when target eNB sends radio resource configuration (RRC) to one or more of the D2D/ProSe group of UEs.  See para[0099] for transmit/receive unit)

Claim 22. A method for wireless communication by a base station, comprising: 
receiving first information from a first vehicle relay served by the base station via radio resource control (RRC) signaling, the first information comprising at least one of a location, a speed, or a direction of a second vehicle relay served by the base station, wherein the first information was acquired by the first vehicle relay from the second vehicle relay via a sidelink for communications between the first vehicle relay and the second vehicle relay; (Cavalcanti: See para[0044] for UE 116 (i.e., first vehicle relay) and UE 110 (i.e., second vehicle relay), transmitting D2D/ProSe communication data from  UE 116 to UE 110.  See para[00186] for D2D communication occurs on a Sidelink Channel. See Fig. 10 and para[00133]-[00134] for messages exchanged between UEs via D2D communication, includes sensor data, such as UE device’s speed, trajectory (traveling direction)  and other movement information (i.e., first information). See para[0062] if eNB cannot find any suitable target eNB, it can then configure the “UE group leader” as “a relay/gateway” indefinitely for other UE devices that need immediate handoff (HO).  See para[0023] a UE device can be a vehicle (i.e., a vehicle relay))

Although Cavalcanti teaches UE(s) of a D2D/ProSe group, individually or collectively, can initiate process of handover (Cavalcanti: See para[0033]) based on a set of predetermined criteria (Cavalcanti: See para[0041]-[0043]), however, Cavalcanti, does not seem to explicitly disclose, a handover to be based on traveling direction or speed of a UE (i.e., first information), and wherein such handover can be predicted and performed, as understood in:
determining to handover a user equipment (UE) served by the first vehicle relay to the second vehicle relay, based at least in part on the first information; and triggering a handover of the UE from the first vehicle relay to the second vehicle relay, in response to the determination.
However, in a similar field, Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20,  teaches handover prediction technique for a UE, wherein based on UE’s position, movement direction, and its route, a next handover candidate BS (i.e., second vehicle relay) is determined, ahead of time, for handover purposes of the UE, as UE moves along a specific route, and it performs handover to such candidate BS (i.e., second vehicle relay). ( Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)

Cavalcanti teaches group handover wherein user equipment (UE) uses D2D or ProSe communication with other UE devices, for handover purposes. (Cavalcanti: See para[0023])
Hassan teaches various handover techniques wherein based on UE’s position, movement direction, and/or route, a next handover candidate is predicted and determined ahead of time, for seamless handover purposes of the UE, without interruption, as it moves along a specific route.  (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)
 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included handover prediction, as taught by Hassan, with the teachings of Cavalcanti, in order to benefit from having handover prediction ability that is derived and determined based on UE’s position, and current movement direction. (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)

Claim 23. The method of claim 22, wherein the sidelink comprises a PC5 interface. (Cavalcanti: See para[0041] for UE devices communicate with another UE devices over D2D/ProSe interface that is PC5 interface.)
Claim 24. The method of claim 22, wherein the first information further comprises at least one of an identifier of the second vehicle relay, a load of the second vehicle relay, or a travel path of the second vehicle relay. (Cavalcanti: See Fig. 10 and para[00133]-[00134] for messages exchanged between UEs included sensor data, such as UE device’s speed, UE trajectory (i.e., travel path) and other information regarding movement of UE )
Claim 25. The method of claim 22, further comprising receiving second information comprising at least one of a location of the UE, a speed of the UE, a travel path of the UE, or a signal strength of the second vehicle relay measured by the UE, wherein determining to handover the UE to the second vehicle relay is further based at least in part on the second information. (Cavalcanti: See Fig. 10 and para[00133]-[00134] for messages exchanged between UEs included sensor data, such as UE device’s speed, UE trajectory (i.e., travel path) and other information regarding movement of UE .  It is understood that this messaging process can be repeated)
Claim 26. The method of claim 25, wherein the second information is received from the UE via radio resource control (RRC) signaling. (Cavalcanti: See para[0078] for HO occurs when target eNB sends radio resource configuration (RRC) to one or more of the D2D/ProSe group of UEs, such as resource pool (i.e., second information))
Claim 27. The method of claim 25, wherein the second information is received by the first vehicle relay from the UE via the sidelink and sent by the first vehicle relay to the base station via radio resource control (RRC) signaling. (Cavalcanti: See para[0078] for HO occurs when target eNB sends radio resource configuration (RRC) to one or more of the D2D/ProSe group of UEs, such as resource pool (i.e., second information))

Claim 28. The method of claim 25, further comprising: determining a first trajectory of the second vehicle relay, based on the first information; and determining a second trajectory of the UE, based on the second information, wherein determining to handover the UE to the second vehicle relay is further based at least in part on the first trajectory and the second trajectory. (Hassan: See Fig. 2, for two trajectories determined for UE’s possible directions, based on feedback received from UE position and direction information received)
Cavalcanti teaches group handover wherein user equipment (UE) uses D2D or ProSe communication with other UE devices, for handover purposes. (Cavalcanti: See para[0023])
Hassan teaches various handover techniques wherein based on UE’s position, movement direction, and/or route, a next handover candidate is predicted and determined ahead of time, for seamless handover purposes of the UE, without interruption, as it moves along a specific route.  (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)
 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included handover prediction, as taught by Hassan, with the teachings of Cavalcanti, in order to benefit from having handover prediction ability that is derived and determined based on UE’s position, and current movement direction. (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)

Claim 29. The method of claim 28, wherein determining to handover the UE to the second vehicle relay comprises determining that an overlap between the first trajectory and the second trajectory satisfies a predetermined condition. (Hassan: See Fig. 2, for two trajectories determined for UE’s possible directions, having an overlap that satisfies handover condition)
Cavalcanti teaches group handover wherein user equipment (UE) uses D2D or ProSe communication with other UE devices, for handover purposes. (Cavalcanti: See para[0023])
Hassan teaches various handover techniques wherein based on UE’s position, movement direction, and/or route, a next handover candidate is predicted and determined ahead of time, for seamless handover purposes of the UE, without interruption, as it moves along a specific route.  (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)
 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included handover prediction, as taught by Hassan, with the teachings of Cavalcanti, in order to benefit from having handover prediction ability that is derived and determined based on UE’s position, and current movement direction. (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)

Claim 30. An apparatus, comprising: a receiver (Cavalcanti: See Fig. 8, for user equipment having a receiver/memory/processor) configured to receive first information from a first vehicle relay served by the apparatus via radio resource control (RRC) signaling, (Cavalcanti: See para[0078] for HO occurs when target eNB sends radio resource configuration (RRC) to one or more of the D2D/ProSe group of UEs.)  the first information comprising at least one of a location, a speed, or a direction of a second vehicle relay served by the apparatus, wherein the first information was acquired by the first vehicle relay from the second vehicle relay via a sidelink for communications between the first vehicle relay and the second vehicle relay; and (Cavalcanti: See para[0044] for UE 116 (i.e., first vehicle relay) and UE 110 (i.e., second vehicle relay), transmitting D2D/ProSe communication data from  UE 116 to UE 110.  See para[00186] for D2D communication occurs on a Sidelink Channel. See Fig. 10 and para[00133]-[00134] for messages exchanged between UEs via D2D communication, includes sensor data, such as UE device’s speed, trajectory (traveling direction)  and other movement information (i.e., first information). See para[0062] if eNB cannot find any suitable target eNB, it can then configure the “UE group leader” as “a relay/gateway” indefinitely for other UE devices that need immediate handoff (HO).  See para[0023] a UE device can be a vehicle (i.e., a vehicle relay))
a processing system comprising: a memory comprising computer-executable instructions; and one or more processors configured to execute the computer-executable instructions and (Cavalcanti: See Fig. 8, for user equipment having a receiver/memory/processor)  cause the processing system to: 
Although Cavalcanti teaches UE(s) of a D2D/ProSe group, individually or collectively, can initiate process of handover (Cavalcanti: See para[0033]) based on a set of predetermined criteria (Cavalcanti: See para[0041]-[0043]), however, Cavalcanti, does not seem to explicitly disclose, a handover to be based on traveling direction or speed of a UE (i.e., first information), and wherein such handover can be predicted and performed, as understood in:
determine to handover a user equipment (UE) served by the first vehicle relay to the second vehicle relay, based at least in part on the first information; and trigger a handover of the UE from the first vehicle relay to the second vehicle relay, in response to the determination.

However, in a similar field, Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20,  teaches handover prediction technique for a UE, wherein based on UE’s position, movement direction, and its route, a next handover candidate BS (i.e., second vehicle relay) is determined, ahead of time, for handover purposes of the UE, as UE moves along a specific route, and it performs handover to such candidate BS (i.e., second vehicle relay). ( Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)

Cavalcanti teaches group handover wherein user equipment (UE) uses D2D or ProSe communication with other UE devices, for handover purposes. (Cavalcanti: See para[0023])
Hassan teaches various handover techniques wherein based on UE’s position, movement direction, and/or route, a next handover candidate is predicted and determined ahead of time, for seamless handover purposes of the UE, without interruption, as it moves along a specific route.  (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)

 	It would have been obvious to one of ordinary skill in the art before the time of effective filling, to have included handover prediction, as taught by Hassan, with the teachings of Cavalcanti, in order to benefit from having handover prediction ability that is derived and determined based on UE’s position, and current movement direction. (Hassan, in Fig. 2, Fig. 8, and page 13, lines 10-20)


Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477